DETAILED ACTION
Claims 1, 3-15, and 17-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 8 and 11-14 are objected to because of the following informalities: “The aligning apparatus of claim 2…” should read as “The aligning apparatus of claim 1…”. Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. 

At least claim 1 (and, similarly claim 15) were amended to further recite “…and, thus, lateral removal of the aligning apparatus as a whole from the reciprocating rod”. 

Examiner suggests incorporating more claim language to overcome the prior art rejection and advance prosecution, preferably towards an allowance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2011/0278515 A1 (i.e. Perio).

In regards to claim 1, Perio discloses: An aligning apparatus (see at least abstract, para. [0011] and figs. 3), comprising:
a housing (as shown in at least figs. 1-3) configured for arrangement about a reciprocating rod (see at least abstract, para. [0003, 0016, 0024, 0035] and figs. 1-3, which introduces wheel assembles can be moved inwardly into engagement with tubing, cable or rods extending through the platforms so that the tubing, cable or rods can be raised or lowered in a controlled manner by frictional contact between the driven wheels and the tubing, cable or rods) and for coupling to an adjoining wellhead element (at least paragraph [0024], introduces a coupler 54 for the well head is secured to platform 14), the housing having a first housing component and a second housing component (housing components such as at least of 21, 114, 117) removably coupleable to the first housing component to form the housing (as shown in at least figures 1-3 & 8-9) such that the housing is configured for lateral removal from the reciprocating rod (see at least abstract, para. [0003, 0016, 0024-0027, 0035] and figs. 1-3, which introduces wheel assembles can be moved inwardly into engagement with tubing, cable or rods extending through the platforms so that the tubing, cable or rods can be raised or lowered in a controlled manner by frictional contact between the driven wheels and the tubing, cable or rods; wheels 61 into engagement with the tubulars and the motors can then be driven in either direction to lower or raise the tubular, in a controlled manner) and, thus, lateral removal of the aligning apparatus as a whole from the reciprocating rod (at least paragraph [0029] introduces “Lower support 114 has an adapter plate 111 attached to it which includes a vertical opening 112 and bores 113. Plate 111 is manufactured to accommodate a particular well head”; with that being said, Examiner notes that since the reciprocating rod “P”, as shown in at least figures 2 & 8, can move laterally with respect to the entirety of the aligning apparatus when coupled to the well head, it would be inherent that the entirety of the aligning apparatus can move laterally (i.e. for removal or coupling purposes) with respect to the reciprocating rod “P” when the entirety of the aligning apparatus is not coupled to the top of the well head);
a bore (as shown in figs. 3) extending through the housing and having a size configured to allow the reciprocating rod to pass through the bore in a reciprocating and longitudinal motion (see at least abstract, para. [0003, 0016, 0024-0027, 0035] and figs. 1-3, which introduces wheel assembles can be moved inwardly into engagement with tubing, cable or rods extending through the platforms so that the tubing, cable or rods can be raised or lowered in a controlled manner by frictional contact between the driven wheels and the tubing, cable or rods; wheels 61 into engagement with the tubulars and the motors can then be driven in either direction to lower or raise the tubular, in a controlled manner); and 
a plurality of guide assemblies (61) arranged along the bore (as shown in figs. 3) and configured to maintain the rod in alignment with a bore of the adjoining wellhead element (at least paragraph [0024], introduces a coupler 54 for the well head is secured to platform 14) during reciprocation operations (see at least abstract, para. [0003, 0016, 0024-0027, 0035] and figs. 1-3, which introduces wheel assembles can be moved inwardly into engagement with tubing, cable or rods extending through the platforms so that the tubing, cable or rods can be raised or lowered in a controlled manner by frictional contact between the driven wheels and the tubing, cable or rods; wheels 61 into engagement with the tubulars and the motors can then be driven in either direction to lower or raise the tubular, in a controlled manner).

In regards to claim 3, Perio further discloses: wherein the guide assemblies include one of rolling elements (61) and low friction bumpers (bushing element within the apparatus as shown in figs. 3).

In regards to claim 4, Perio further discloses: wherein the rolling elements (61) include a plurality of wheels with a surface contour adapted to engage an outer circumference of the reciprocating rod (see at least para. [0025-0035]).

In regards to claim 5, Perio further discloses: wherein the wheels (61) are arranged in a radial pattern about the bore (as shown in at least figs. 3).

In regards to claim 6, Perio further discloses: wherein an axle (58) of each of the plurality of wheels (61) is arranged generally tangentially and spaced apart from the surface of the reciprocating rod (as shown in at least figs. 3).

In regards to claim 7, Perio further discloses: wherein the axle (58) is spaced apart by a distance substantially equal to a radius of the wheel (as shown in at least figs. 3).

In regards to claim 8, Perio further discloses: wherein the plurality of rolling elements (61) are replaceable from an outside of the housing (at least para. [0027], introduces wheels 61 may be solid wheels or multiple assemblies with a replaceable insert sleeve or multiple segments that bolt or attach to the inner wheel to provide different shapes and materials to confirm to the item push or pulled through the device).

In regards to claim 9, Perio further discloses: wherein the plurality of rolling elements (61) are secured to the housing with a clamp mechanism (comprising of elements 51, 52) accessible from the outside of the housing (as shown in at least figs. 1-3).

In regards to claim 10, Perio further discloses: wherein the clamp mechanism (comprising elements 51, 52) further provides for adjustability of the wheel position relative to the bore (see at least para. [0011], which introduces the device can handle pipe sizes from 2 3/8'' O.D. to 5 1/2'' O.D. without having to change the drive wheels; this allows rapid changes in pipe diameter and wide range of load applications; this configuration also allows for a wide range of different materials to be used on the drive wheels that may be more compatible with the tubing or pipe that is being run into the wellbore).

In regards to claim 14, Perio further discloses: wherein the plurality of portions of the housing each comprise a plurality of bores for receiving fasteners to secure the portions to one another (as shown in at least figs. 2-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0278515 A1 (i.e. Perio) in view of US 2013/0327528 A1 (i.e. Frost).

In regards to claim 11, Perio discloses claim 1 above. Perio discloses: the aligning apparatus is arranged around a reciprocating rod.
Perio appears to be silent in regards to: wherein the aligning apparatus is arranged around a reciprocating rod of a pump jack system.
of a pump jack system (at least para. [0036, 0074-0080], discloses the use a reciprocating rod within a pump jack system).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Perio to include the teachings of Frost, by including the aligning apparatus arranged around a reciprocating rod taught by Perio to include the apparatus to be within a pump jack system as taught by Frost for delivering a chemical treatment to a wellbore below the surface for recovery operations (para. [0006]).

In regards to claim 12, Perio discloses claim 1 above. Perio discloses: the aligning apparatus is arranged around a reciprocating rod.
Perio appears to be silent in regards to: wherein the aligning apparatus is arranged around a reciprocating rod of a hydraulic rod pumping system.
However, Frost discloses: wherein the aligning apparatus is arranged around a reciprocating rod of a hydraulic rod pumping system (at least para. [0074-0080], discloses the use a reciprocating rod within a hydraulic rod pumping system).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Perio to include the teachings of Frost, by including the aligning apparatus arranged around a reciprocating rod taught by Perio to include the apparatus to be within a hydraulic rod pumping system as taught by Frost for (para. [0006]).

Claims 15 & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0327528 A1 (i.e. Frost) in view of US Publication 2011/0278515 A1 (i.e. Perio) with the teachings of US Publication 2017/0146007 A1 (i.e. Robison).

In regards to claim 15, Frost discloses: A wellhead assembly (20), comprising: 
a stuffing box (32) arranged for creating a seal around a reciprocating rod (31) entering the well (115); and 
apparatus (as shown in at least figure 1 comprising of at least elements 28, 30, 31) coupled to the stuffing box (32);
the rod in alignment with a bore of the stuffing box (as shown in at least figure 1).
Frost appears to be silent in regards to: a blowout preventer arranged at the surface of a well; the blowout preventer; an aligning apparatus, comprising: a housing configured for arrangement about the reciprocating rod, he housing having a first housing component and a second housing component removably coupleable to the first housing component to form the housing such that the housing is configured for lateral removal from the reciprocating rod and, thus, lateral removal of the aligning apparatus as a whole from the reciprocating rod; a bore extending through the housing and having a size configured to allow the reciprocating rod to pass through the bore in a 
However, Perio discloses: an aligning apparatus (see at least abstract, para. [0011] and figs. 3), comprising: 
a housing (as shown in at least figs. 1-3) configured for arrangement about the reciprocating rod (see at least abstract, para. [0003, 0016, 0024, 0035] and figs. 1-3, which introduces wheel assembles can be moved inwardly into engagement with tubing, cable or rods extending through the platforms so that the tubing, cable or rods can be raised or lowered in a controlled manner by frictional contact between the driven wheels and the tubing, cable or rods), the housing having a first housing component and a second housing component (housing components such as at least of 21, 114, 117) removably coupleable to the first housing component to form the housing (as shown in at least figures 1-3 & 8-9) such that the housing is configured for lateral removal from the reciprocating rod (see at least abstract, para. [0003, 0016, 0024-0027, 0035] and figs. 1-3, which introduces wheel assembles can be moved inwardly into engagement with tubing, cable or rods extending through the platforms so that the tubing, cable or rods can be raised or lowered in a controlled manner by frictional contact between the driven wheels and the tubing, cable or rods; wheels 61 into engagement with the tubulars and the motors can then be driven in either direction to lower or raise the tubular, in a controlled manner) and, thus, lateral removal of the aligning apparatus as a whole from the reciprocating rod (at least paragraph [0029] introduces “Lower support 114 has an adapter plate 111 attached to it which includes a vertical opening 112 and bores 113. Plate 111 is manufactured to accommodate a particular well head”; with that being said, Examiner notes that since the reciprocating rod “P”, as shown in at least figures 2 & 8, can move laterally with respect to the entirety of the aligning apparatus when coupled to the well head, it would be inherent that the entirety of the aligning apparatus can move laterally (i.e. for removal or coupling purposes) with respect to the reciprocating rod “P” when the entirety of the aligning apparatus is not coupled to the top of the well head);
a bore (as shown in figs. 3) extending through the housing and having a size configured to allow the reciprocating rod to pass through the bore in a reciprocating and longitudinal motion (see at least abstract, para. [0003, 0016, 0024-0027, 0035] and figs. 1-3, which introduces wheel assembles can be moved inwardly into engagement with tubing, cable or rods extending through the platforms so that the tubing, cable or rods can be raised or lowered in a controlled manner by frictional contact between the driven wheels and the tubing, cable or rods; wheels 61 into engagement with the tubulars and the motors can then be driven in either direction to lower or raise the tubular, in a controlled manner); and 
a plurality of freely rolling elements (61; at least paragraph [0012] introduces in another embodiment of the invention, two or more wheel assemblies that include reinforced rubber or synthetic material tires are freely mounted within tracks and spaced apart 180 degrees, for example; the wheel assemblies are free to move with respect to each other and consequently they are drawn together as the tires engage the tubular which is being raised or lowered) arranged along the (as shown in at least figs. 3) and configured to maintain the rod in alignment with a bore during reciprocation operations (see at least abstract, para. [0003, 0016, 0024-0027, 0035] and figs. 1-3, which introduces wheel assembles can be moved inwardly into engagement with tubing, cable or rods extending through the platforms so that the tubing, cable or rods can be raised or lowered in a controlled manner by frictional contact between the driven wheels and the tubing, cable or rods; wheels 61 into engagement with the tubulars and the motors can then be driven in either direction to lower or raise the tubular, in a controlled manner).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Frost to include the teachings of Perio, by modifying the wellhead assembly taught by Frost to include for an aligning apparatus taught by Perio for raising or lowering tubing, cable, rods, casing or tubular structure for example, but not limited to, within a well for hydrocarbon recovery purposes (para. [0003]).	Frost in view of Perio appear to be silent in regards to: a blowout preventer arranged at the surface of a well; the blowout preventer.
However, Robison discloses: a blowout preventer arranged at the surface of a well; the blowout preventer (see at least para. [0018-0019] and fig. 1, which introduces a rod blowout preventer stack 42 and a stuffing box 44 are connected between the actuator 14 and the wellhead 16).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was 

In regards to claim 17, Perio further discloses: wherein the rolling elements (of 61) include a plurality of axle (58) mounted wheels (61) arranged in the housing and extending into the bore to engage the reciprocating rod (as shown in at least figs. 1-3).

In regards to claim 18, Perio further discloses: wherein the plurality of rolling elements (61) are replaceable from an outside of the housing (at least para. [0027], introduces wheels 61 may be solid wheels or multiple assemblies with a replaceable insert sleeve or multiple segments that bolt or attach to the inner wheel to provide different shapes and materials to confirm to the item push or pulled through the device).

In regards to claim 19, Perio further discloses: wherein the plurality of rolling elements (61) are secured to the housing with a clamp mechanism (comprising elements 51, 52) accessible from the outside of the housing (as shown in at least figs. 1-3).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2013/0327528 A1 (i.e. Frost) in view of US Publication 2011/0278515 A1(i.e. Perio).

In regards to claim 20, Frost discloses: A pump jack (see at least para. [0077] and fig. 1), comprising:
a pivoting beam (21); 
a head (22) arranged on the pivoting beam (21); 
a reciprocating mechanism configured to pivotally reciprocate the pivoting beam (at least para. [0036, 0074-0080], discloses the use a reciprocating rod within a pump jack system); 
a reciprocating rod (31) coupled to the head (22) and extending into a wellbore (115) for powering a pump to pump fluid from the wellbore (at least para. [0036-0037, 0074-0080], discloses the use a reciprocating rod within a pump jack system via pump 170 used for lifting production fluids up to the surface 101); 
a stuffing box (32) arranged at the top of the wellbore (115) and having a bore (para. [0078], introduces the polished rod 31 is received within a stuffing box 32) with the reciprocating rod (31) extending therethrough (as shown in fig. 1).
Frost appears to be silent in regards to: an aligning device arranged with the reciprocating rod extending therethrough and including freely rolling elements configured to maintain the reciprocating rod in alignment with the bore.
However, Perio discloses: an aligning device (see at least abstract, para. [0011] and figs. 3) arranged with the reciprocating rod extending therethrough and including freely rolling elements (61; at least paragraph [0012] introduces in another embodiment of the invention, two or more wheel assemblies that include reinforced rubber or synthetic material tires are freely mounted within tracks and spaced apart 180 degrees, for example; the wheel assemblies are free to move with respect to each other and consequently they are drawn together as the tires engage the tubular which is being raised or lowered) configured to force the reciprocating rod laterally and into alignment with the bore (see at least abstract, para. [0003, 0016, 0024, 0035] and figs. 1-3, which introduces wheel assembles can be moved inwardly into engagement with tubing, cable or rods extending through the platforms so that the tubing, cable or rods can be raised or lowered in a controlled manner by frictional contact between the driven wheels and the tubing, cable or rods; a coupler 54 for the well head is secured to platform 14).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Frost to include the teachings of Perio, by modifying the pump jack assembly comprising a stuffing box taught by Frost to include for an aligning apparatus to be coupled thereto taught by Perio for raising or lowering tubing, cable, rods, casing or tubular structure for example, but not limited to, within a well (para. [0003]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676